DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to communication filed on 12/21/2020 and Examiner-Initiated Interview held on 02/18/2021.
Claims 21, 23, and 31 have been amended and claims 26, 27, 36, and 37 have been canceled according to Examiner’s amendment agreed upon during Examiner-Initiated interview held on 02/18/2021. 
Claims 21-25, 28-35, and 38-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2021, 05/27/2020, and 10/31/2019 have been considered by the examiner.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Farzad Amini on 18 February 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
--- Claims 21, 23, and 31 are amended and Claims 26, 27, 36, and 37
by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Farzad Amini on 02/18/2021. The Examiner's amendment includes additional limitations from dependent claim 26 and 36 added to independent claims 21 and 31  in order to address the 35 U.S.C. 101 rejection. The Examiner's amendment also includes additional limitations from dependent claim 27 and 37 added to independent claims 21 and 31 in order to address the art rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend claim 21 as follows:
21. (Currently Amended by Examiner’s Amendment) A computer implemented method, comprising:	providing, by one or more processors, on a user device, a first and a second browser instance;	displaying, by one or more processors, in the first browser instance a webpage from a first web domain;	displaying, by one or more processors, in the second browser instance, concurrently with displaying the webpage from the first domain in the first browser instance, data transmitted from a second web domain; 
receiving input from a user in the second browser instance, the input indicating selection of one of a plurality of offers associated with a merchant; 	evaluating whether the merchant associated with the selected offer matches a merchant associated with the webpage in the first browser instance, and upon a positive evaluation of a match, causing display in the first browser instance of information related to the selected offer;	communicating, via client-side storage accessed by both the first browser instance and the 
 checking for an occurrence of modification of the client-side storage on multiple occasions, and 
reading, upon a check that a modification of the client-side storage has occurred, an offer redemption identifier from the client-side storage; and
displaying, within the first browser instance, in response to the selection by the user in the second browser instance being communicated, a webpage element that was not displayed prior to the selection by the user.

Please amend claim 23 as follows:
23. (Currently Amended by Examiner’s Amendment) The computer implemented method of claim 21, wherein the data describes a plurality of offers, and further comprising storing 

Please cancel claim 26 as follows:
26. (Currently Canceled by Examiner’s Amendment).

Please cancel claim 27 as follows:
27. (Currently Canceled by Examiner’s Amendment).

Please amend claim 31 as follows:
31. (Currently Amended by Examiner’s Amendment) A non-transitory computer-readable medium having executable computer code stored thereon, the executable computer code comprising instructions that, when executed, cause one or more processors to perform the following:	providing, by one or more processors, on a user device a first and a second browser instance;	displaying, by one or more processors, in the first browser instance a webpage from a first web domain;	displaying, by one or more processors, in the second browser instance, concurrently with displaying the webpage from the first domain in the first browser instance, data transmitted from a second web domain; 
receiving input from a user in the second browser instance, the input indicating selection of an offer associated with a merchant; 	evaluating whether the merchant associated with the selected offer matches a merchant associated with the webpage in the first browser instance, and upon an evaluation of a match, causing display in the first browser instance of information related to the selected offer;	communicating, via client-side storage accessed by both the first browser instance and the second browser instance to effectuate the communication, from the second browser instance to the first browser instance, an indication of a selection by the user in the second browser instance by:
 checking for modification of the client-side storage on multiple occasions, and 
reading, upon a check that a modification of the client-side storage has occurred, an offer redemption identifier from the client-side storage; and
displaying, within the first browser instance, in response to the selection by the user in the second browser instance being communicated, a webpage element that was not displayed prior to the selection by the user.

Please cancel claim 36 as follows:
36. (Currently Canceled by Examiner’s Amendment).

Please cancel claim 37 as follows:
37. (Currently Canceled by Examiner’s Amendment).



Allowable Subject Matter
Claims 21-25, 28-35, and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 21-40 were rejected under 35 U.S.C. 101 as being directed to an judicial exception (i.e. abstract idea) in a Final Rejection filed on 05/20/2020. The claims are allowable over 35 U.S.C. § 101 rejection:
The Applicant has provided the following arguments in an Appeal Brief filed on 12/21/2020. According to the Applicant’s arguments; the Applicant asserts “The independent claims are patent-eligible because they are integrated into a practical application. The claimed technique implements a specific manner of communicating user selections across web browser instances via browser memory when those web browser instances are displaying web content from different domains. In doing so, the claimed approach mitigates the technical downsides to communicating this information via server-side exchanges between the servers of the two domains, which would introduce substantial complexity and latency relative to the claimed approach… To mitigate this challenge, claimed embodiments describe a specific way the two browser instances can communicate across domains via client-side memory. As a result, the challenges of making one company’s servers talk to another company’s servers is mitigated, and the path the data takes is much shorter, potentially reducing latency and increasing responsiveness of webpage A on domain A to a user click on webpage B on domain B when both webpages are displayed on the user’s computer. The specific way the improvement is attained is recited in the independent claims, which recite “communicating, via client-side storage accessed by both the first browser instance and the second browser instance to effectuate the communication, from the second browser instance to the first browser instance, an indication of a selection by the user in the second browser instance.” Thus, the independent claims recite a specific manner of performing the technique that affords a specific improvement over previous ways of achieving the technique with a computer and, thus, are patent-eligible in virtue of integrating the subject matter to which the claims are directed into a practical application.” 
Furthermore, Examiner has entered Amendments, discussed during an Examiner’s initiated interview conducted on 02/18/2021. According to the Examiner’s Amendment entered above, the independent claims recite “checking for an occurrence of modification of the client-

Claims 21, 22, 24-28, 30-32, 34-38, and 40 were rejected under 35 U.S.C. § 102(b) as being anticipated over U.S. Publication 2011/0010235 to Kenny and claims 23, 29, 33, and 39 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Kenny in view of U.S. Publication 2011/0208575 to Bansal a Final Rejection filed on 05/20/2020. The claims are allowable over 35 U.S.C. § 101 rejection:
The Applicant has provided the following arguments in an Appeal Brief filed on 12/21/2020. According to the Applicant’s arguments; the Applicant asserts “Indeed, Kenny is silent regarding cross-domain communication via client-side storage, which indicates that it is not a feature of Kenny’s system. As the present application explains in paragraph 33, “cross-domain access to browser memory on the user device [is] a feature which is generally not supported by web browsers for security reasons.” Browsers generally prevent, for example, a 
Furthermore, Examiner has entered Amendments, discussed during an Examiner’s initiated interview conducted on 02/18/2021. According to the Examiner’s Amendment entered above, the independent claims recite “receiving input from a user in the second browser instance, the input indicating selection of one of a plurality of offers associated with a merchant; and evaluating whether the merchant associated with the selected offer matches a merchant associated with the webpage in the first browser instance, and upon a positive evaluation of a match, causing display in the first browser instance of information related to the selected offer.” With the inclusion of dependent claims 27 and 37, the independent claims further recite how the first domain in the first browser instance communicates to the second web domain; by receiving input from the second browser instance from a second web domain in order to affect the display of the first browser in the first web domain in order to display the selected offer. The combination of the references; Kenny and Bansal do not explicitly disclose the limitations of the invention. This uniquely distinct feature alongside the combination of limitations in independent claims 21 and 31 render the claims allowable over the art. Thus, claims 21-25, 28-35, and 38-40 are believed to be in condition for allowance. 





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).




/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 12, 2021